

	

		II

		109th CONGRESS

		1st Session

		S. 978

		IN THE SENATE OF THE UNITED STATES

		

			May 9, 2005

			Mr. Santorum (for

			 himself and Mr. DeMint) introduced the

			 following bill; which was read twice and referred to the

			 Committee on

			 Finance

		

		A BILL

		To amend the Internal Revenue Code of 1986

		  to provide tax incentives for the purchase of qualified health insurance, and

		  for other purposes. 

	

	

		1.Short title; table of

			 contents

			(a)Short

			 titleThis Act may be cited

			 as the Healthcare Tax Relief for the

			 Uninsured Act of 2005.

			(b)Table of

			 contentsThe table of

			 contents for this Act is as follows:

				

					Sec. 1. Short title;

				table of contents.

					Sec. 2. Deduction of premiums for high deductible health

				plans.

					Sec. 3. Refundable

				credit for contributions to health savings accounts of small business

				employees.

					Sec. 4. Refundable

				health insurance costs credit.

					Sec. 5. Advance

				payment of credit to issuers of qualified health insurance.

				

			2.Deduction of premiums

			 for high deductible health plans

			(a)In

			 generalPart VII of

			 subchapter B of chapter 1 of the Internal Revenue Code of 1986 (relating to

			 additional itemized deductions for individuals) is amended by redesignating

			 section 224 as section 225 and by inserting after section 223 the following new

			 section:

				

					224.Premiums for high

				deductible health plans

						(a)Deduction

				allowedIn the case of an

				individual, there shall be allowed as a deduction for the taxable year the

				aggregate amount paid by such individual as premiums under a high deductible

				health plan with respect to months during such year for which such individual

				is an eligible individual with respect to such health plan.

						(b)DefinitionsFor purposes of this section—

							(1)Eligible

				individualThe term

				eligible individual has the meaning given such term by section

				223(c)(1).

							(2)High deductible

				health planThe term

				high deductible health plan has the meaning given such term by

				section 223(c)(2).

							(c)Special

				rules

							(1)Deduction

				allowable for only 1 planFor

				purposes of this section, in the case of an individual covered by more than 1

				high deductible health plan for any month, the individual may only take into

				account amounts paid for 1 of such plans for such month.

							(2)Group health

				plan coverage

								(A)In

				generalNo deduction shall be

				allowed to an individual under subsection (a) for any amount paid for coverage

				under a high deductible health plan for a month if that individual participates

				in any coverage under a group health plan (within the meaning of section 5000

				without regard to section 5000(d)).

								(B)Exception for

				certain permitted coverageSubparagraph (A) shall not apply to an

				individual if the individual's only coverage under a group health plan for a

				month is coverage described in clause (i) or (ii) of section

				223(c)(1)(B).

								(3)Contributions to

				health savings account requiredA deduction shall not be allowed under

				subsection (a) for a taxable year with respect to such individual if a

				deduction is not allowable under section 223 with respect to such individual

				for the taxable year.

							(4)Medical and

				health savings accountsSubsection (a) shall not apply with respect

				to any amount which is paid or distributed out of an Archer MSA or a health

				savings account which is not included in gross income under section 220(f) or

				223(f), as the case may be.

							(5)Coordination with

				deduction for health insurance of self-employed individualsThe amount taken into account by the

				taxpayer in computing the deduction under section 162(l) shall not be taken

				into account under this section.

							(6)Coordination with

				medical expense deductionThe

				amount taken into account by the taxpayer in computing the deduction under this

				section shall not be taken into account under section

				213.

							.

			(b)Deduction allowed

			 whether or not individual itemizes other deductionsSubsection (a) of section 62 of such Code

			 is amended by inserting before the last sentence at the end the following new

			 paragraph:

				

					(21)Premiums for

				high deductible health plansThe deduction allowed by section

				224.

					.

			(c)Coordination

			 with section 35 health insurance costs creditSection 35(g)(2) of such Code is amended by

			 striking or 213 and inserting , 213, or

			 224.

			(d)Clerical

			 amendmentThe table of

			 sections for part VII of subchapter B of chapter 1 of such Code is amended by

			 redesignating the item relating to section 224 as an item relating to section

			 225 and by inserting before such item the following new item:

				

					

						Sec. 224. Premiums

				for high deductible health

				plans.

					

					.

			(e)Effective

			 dateThe amendments made by

			 this section shall apply to taxable years beginning after December 31,

			 2005.

			3.Refundable credit for

			 contributions to health savings accounts of small business employees

			(a)In

			 generalSubpart C of part IV

			 of subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by

			 redesignating section 36 as section 37 and by inserting after section 35 the

			 following new section:

				

					36.Small employer

				contributions to health savings accounts

						(a)General

				ruleIn the case of an

				eligible employer, there shall be allowed as a credit against the tax imposed

				by this subtitle an amount equal to the lesser of—

							(1)the amount contributed by the employer to

				any qualified health savings account of any employee who is an eligible

				individual (as defined in section 223(c)(1)) during the taxable year and who is

				covered by a high deductible health plan maintained by the employer, or

							(2)an amount equal to the product of—

								(A)$200 ($500 if coverage for all months

				described in subparagraph (B)(i) is family coverage), and

								(B)a fraction—

									(i)the numerator of which is the number of

				months that the employee was covered under a high deductible health plan

				maintained by the employer, and

									(ii)the denominator of which is the number of

				months in the taxable year.

									(b)Eligible

				employerFor purposes of this

				section—

							(1)In

				generalThe term

				eligible employer means, with respect to any taxable year, an

				employer which—

								(A)is a small employer, and

								(B)maintains a high deductible health plan

				under which all employees of the employer reasonably expected to receive at

				least $5,000 of compensation during the taxable year are eligible to

				participate.

								An employer may exclude from

				consideration under subparagraph (B) employees who are covered by an agreement

				described in section 410(b)(3)(A) if there is evidence that health benefits

				were the subject of good faith bargaining.(2)Exception for

				governmental and tax-exempt employersThe term eligible employer

				shall not include the Federal Government or any employer described in section

				457(e)(1).

							(3)Small

				employer

								(A)In

				generalThe term small

				employer means, with respect to any calendar year, any employer if such

				employer employed an average of 100 or fewer employees on business days during

				either of the 2 preceding calendar years. For purposes of the preceding

				sentence, a preceding calendar year may be taken into account only if the

				employer was in existence throughout such year.

								(B)Employers not in

				existence in preceding yearIn the case of an employer which was not in

				existence throughout the 1st preceding calendar year, the determination under

				subparagraph (A) shall be based on the average number of employees that it is

				reasonably expected such employer will employ on business days in the current

				calendar year.

								(C)Special

				ruleAny reference in this

				paragraph to an employer shall include a reference to any predecessor of such

				employer.

								(c)DefinitionsFor purposes of this section—

							(1)High deductible

				health planThe term

				high deductible health plan has the meaning given such term by

				section 223(c)(2).

							(2)Qualified health

				savings account

								(A)In

				generalThe term

				qualified health savings account means a health savings account

				(as defined in section 223(d))—

									(i)which is designated (in such form as the

				Secretary may prescribe) as a qualified account for purposes of this section or

				section 36A,

									(ii)which may not include any amount other than

				contributions described in subsection (a) or section 36A(e), and earnings on

				such contributions, and

									(iii)with respect to which section 223(f)(4)(A)

				is applied by substituting 100 percent for 10

				percent.

									(B)Subaccounts and

				separate accountingThe

				Secretary may prescribe rules under which a subaccount within a health savings

				account, or separate accounting with respect to contributions and earnings

				described in subparagraph (A)(ii), may be treated in the same manner as a

				qualified health savings account for purposes of this section and section

				36A.

								(C)RolloversA contribution of a distribution from a

				qualified health savings account to another health savings account shall be

				treated as a rollover contribution for purposes of section 223(f)(5) only if

				the other account is a qualified health savings account.

								(d)Special

				rulesFor purposes of this

				section—

							(1)Aggregation

				rulesAll persons treated as

				a single employer under subsection (a) or (b) of section 52, or subsection (n)

				or (o) of section 414, shall be treated as one person.

							(2)Disallowance of

				deductionNo deduction shall

				be allowed for that portion of contributions to any health savings accounts for

				the taxable year which is equal to the credit determined under subsection

				(a).

							(3)Election not to

				claim creditThis section

				shall not apply to a taxpayer for any taxable year if such taxpayer elects to

				have this section not apply for such taxable

				year.

							.

			(b)Conforming

			 amendments

				(1)Paragraph (2) of section 1324(b) of title

			 31, United States Code, is amended by inserting before the period , or

			 from section 36 of such Code.

				(2)The table of sections for subpart C of part

			 IV of chapter 1 of the Internal Revenue Code of 1986 is amended by

			 redesignating the item relating to section 36 as an item relating to section 37

			 and by inserting before the item relating to section 37 the following new

			 item:

					

						

							Sec. 36. Small employer contributions to health savings

				accounts.

						

						.

				(c)Effective

			 dateThe amendments made by

			 this section shall apply to contributions made in taxable years beginning after

			 December 31, 2005.

			4.Refundable health

			 insurance costs credit

			(a)Allowance of

			 credit

				(1)In

			 generalSubpart C of part IV

			 of subchapter A of chapter 1 of the Internal Revenue Code of 1986 (relating to

			 refundable personal credits) is amended by inserting after section 36 the

			 following new section:

					

						36A.Health insurance

				costs for uninsured individuals

							(a)Allowance of

				creditIn the case of an

				individual, there shall be allowed as a credit against the tax imposed by this

				subtitle for the taxable year an amount equal to the amount paid by the

				taxpayer during such taxable year for qualified health insurance for the

				taxpayer and the taxpayer’s spouse and dependents.

							(b)Limitations

								(1)In

				generalThe amount allowed as

				a credit under subsection (a) to the taxpayer for the taxable year shall not

				exceed the lesser of—

									(A)90 percent of the sum of the amounts paid

				by the taxpayer for qualified health insurance for each individual referred to

				in subsection (a) for coverage months of such individual during the taxable

				year, or

									(B)$3,000.

									(2)Monthly

				limitation

									(A)In

				generalFor purposes of

				paragraph (1), amounts paid by the taxpayer for qualified health insurance for

				an individual for any coverage month of such individual during the taxable year

				shall not be taken into account to the extent such amounts exceed the amount

				equal to 1/12 of—

										(i)$1,111 if such individual is the

				taxpayer,

										(ii)$1,111 if—

											(I)such individual is the spouse of the

				taxpayer,

											(II)the taxpayer and such spouse are married as

				of the first day of such month, and

											(III)the taxpayer files a joint return for the

				taxable year, and

											(iii)$1,111 if such individual has attained the

				age of 24 as of the close of the taxable year and is a dependent of the

				taxpayer for such taxable year,

										(iv)one-half of the amount described in clause

				(i) if such individual has not attained the age of 24 as of the close of the

				taxable year and is a dependent of the taxpayer for such taxable year.

										(B)Limitation to 2

				young dependentsIf there are

				more than 2 individuals described in subparagraph (A)(iv) with respect to the

				taxpayer for any coverage month, the aggregate amounts paid by the taxpayer for

				qualified health insurance for such individuals which may be taken into account

				under paragraph (1) shall not exceed 1/12 of the dollar

				amount in effect under subparagraph (A)(i) for the coverage month.

									(C)Special rule for

				married individualsIn the

				case of a taxpayer—

										(i)who is married (within the meaning of

				section 7703) as of the close of the taxable year but does not file a joint

				return for such year, and

										(ii)who does not live apart from such

				taxpayer’s spouse at all times during the taxable year,

										any dollar limitation imposed

				under this paragraph on amounts paid for qualified health insurance for

				individuals described in subparagraph (A)(iv) shall be divided equally between

				the taxpayer and the taxpayer’s spouse unless they agree on a different

				division.(3)Income phaseout

				of credit percentage for one-person coverage

									(A)Phaseout for

				unmarried individuals (other than surviving spouses and heads of

				households)In the case of an

				individual (other than a surviving spouse, the head of a household, or a

				married individual) with one-person coverage, if such individual has modified

				adjusted gross income—

										(i)in excess of $15,000 for a taxable year but

				not in excess of $20,000, the 90 percent under paragraph (1)(B) shall be

				reduced by the number of percentage points which bears the same ratio to 40

				percentage points as—

											(I)the excess of modified adjusted gross

				income in excess of $15,000, bears to

											(II)$5,000, or

											(ii)in excess of $20,000 for a taxable year,

				the 90 percent under paragraph (1)(B) shall be reduced by the sum of 40

				percentage points plus the number of percentage points which bears the same

				ratio to 50 percentage points as—

											(I)the excess of modified adjusted gross

				income in excess of $20,000, bears to

											(II)$10,000.

											(B)Phaseout for

				other individualsIn the case

				of a taxpayer (other than an individual described in subparagraph (A) or (C))

				with one-person coverage, if the taxpayer has modified adjusted gross income in

				excess of $25,000 for a taxable year, the 90 percent under paragraph (1)(B)

				shall be reduced by the number of percentage points which bears the same ratio

				to 90 percentage points as—

										(i)the excess of modified adjusted gross

				income in excess of $25,000, bears to

										(ii)$15,000.

										(C)Married filing

				separate returnIn the case

				of a taxpayer who is married filing a separate return for the taxable year and

				who has one-person coverage, if the taxpayer has modified adjusted gross income

				in excess of $12,500 for the taxable year, the 90 percent under paragraph

				(1)(B) shall be reduced by the number of percentage points which bears the same

				ratio to 90 percentage points as—

										(i)the excess of modified adjusted gross

				income in excess of $12,500, bears to

										(ii)$7,500.

										(4)Income phaseout

				of credit percentage for coverage of more than one person

									(A)In

				generalExcept as provided in

				subparagraph (B), in the case of a taxpayer with coverage of more than one

				person, if the taxpayer has modified adjusted gross income in excess of $25,000

				for a taxable year, the 90 percent under paragraph (1)(B) shall be reduced by

				the number of percentage points which bears the same ratio to 90 percentage

				points as—

										(i)the excess of modified adjusted gross

				income in excess of $25,000, bears to

										(ii)$35,000.

										(B)Married filing

				separate returnIn the case

				of a taxpayer who is married filing a separate return for the taxable year and

				who has coverage of more than one person, if the taxpayer has modified adjusted

				gross income in excess of $12,500 for the taxable year, the 90 percent under

				paragraph (1)(B) shall be reduced by the number of percentage points which

				bears the same ratio to 90 percentage points as—

										(i)the excess of modified adjusted gross

				income in excess of $12,500, bears to

										(ii)$17,500.

										(5)RoundingAny percentage resulting from a reduction

				under paragraphs (3) and (4) shall be rounded to the nearest one-tenth of a

				percent.

								(6)Modified

				adjusted gross incomeThe

				term modified adjusted gross income means adjusted gross income

				determined—

									(A)without regard to this section and sections

				911, 931, and 933, and

									(B)after application of sections 86, 135, 137,

				219, 221, and 469.

									(c)Coverage

				monthFor purposes of this

				section—

								(1)In

				generalThe term

				coverage month means, with respect to an individual, any month

				if—

									(A)as of the first day of such month such

				individual is covered by qualified health insurance, and

									(B)the premium for coverage under such

				insurance for such month is paid by the taxpayer.

									(2)Group health plan

				coverage

									(A)In

				generalThe term

				coverage month shall not include any month for which such

				individual participates in any group health plan (within the meaning of section

				5000 without regard to section 5000(d)).

									(B)Exception for

				certain permitted coverageSubparagraph (A) shall not apply to an

				individual if the individual's only coverage under a group health plan for a

				month is coverage described in clause (i) or (ii) of section

				223(c)(1)(B).

									(3)Employer-provided

				coverageThe term

				coverage month shall not include any month during a taxable year

				if any amount is not includible in the gross income of the taxpayer for such

				year under section 106 (other than coverage described in clause (i) or (ii) of

				section 223(c)(1)(B)).

								(4)Medicare,

				medicaid, and schipThe term

				coverage month shall not include any month with respect to an

				individual if, as of the first day of such month, such individual—

									(A)is entitled to any benefits under part A of

				title XVIII of the Social Security Act

				or is enrolled under part B of such title, or

									(B)is enrolled in the program under title XIX

				or XXI of such Act (other than under section 1928 of such Act).

									(5)Certain other

				coverageThe term

				coverage month shall not include any month with respect to an

				individual if, at any time during such month, any benefit is provided to such

				individual under—

									(A)chapter 89 of title 5, United States Code,

				or

									(B)chapter 55 of title 10, United States

				Code.

									(6)PrisonersThe term coverage month shall

				not include any month with respect to an individual if, as of the first day of

				such month, such individual is imprisoned under Federal, State, or local

				authority.

								(7)Insufficient

				presence in United StatesThe

				term coverage month shall not include any month during a taxable

				year with respect to an individual if such individual is present in the United

				States on fewer than 183 days during such year (determined in accordance with

				section 7701(b)(7)).

								(d)Qualified health

				insuranceFor purposes of

				this section—

								(1)In

				generalThe term

				qualified health insurance means health insurance coverage (as

				defined in section 9832(b)(1)) which—

									(A)is coverage described in paragraph (2),

				and

									(B)meets the requirements of paragraph

				(3).

									(2)Eligible

				coverageCoverage described

				in this paragraph is the following:

									(A)Coverage under individual health

				insurance.

									(B)Coverage through a private sector health

				care coverage purchasing pool.

									(C)Coverage through a State health care

				coverage purchasing pool.

									(D)Coverage under a State high risk pool

				described in subparagraph (C) of section 35(e)(1).

									(E)Coverage, after December 31, 2006, under an

				eligible State buyin program.

									(3)RequirementsThe requirements of this paragraph are as

				follows:

									(A)Cost

				limitsThe coverage meets the

				requirements of section 223(c)(2)(A)(ii).

									(B)Maximum

				benefitsUnder the coverage,

				the annual and lifetime maximum benefits are not less than $700,000.

									(C)Broad

				coverageThe coverage

				includes inpatient and outpatient care, emergency benefits, and physician

				care.

									(D)Guaranteed

				renewabilitySuch coverage is

				guaranteed renewable by the provider.

									(4)Eligible State

				buyin programFor purposes of

				paragraph (2)(E)—

									(A)In

				generalThe term

				eligible State buyin program means a State program under which an

				individual who—

										(i)is not eligible for assistance under the

				State medicaid program under title XIX of the Social Security Act,

										(ii)is not eligible for assistance under the

				State children’s health insurance program under title XXI of such Act,

				or

										(iii)is not a State employee,

										is able to buy health insurance

				coverage through a purchasing arrangement entered into between the State and a

				private sector health care purchasing group or health plan.(B)RequirementsSubparagraph (A) shall only apply to a

				State program if—

										(i)the program uses private sector health care

				purchasing groups or health plans, and

										(ii)the State maintains separate risk pools for

				participants under the State program.

										(C)Subsidies

										(i)In

				generalA State program shall

				not fail to be treated as an eligible State buyin program merely because the

				State subsidizes the costs of an individual in buying health insurance coverage

				under the program.

										(ii)ExceptionClause (i) shall not apply if the State

				subsidy under the program for any adult for any consecutive 12-month period

				exceeds the applicable dollar amount.

										(iii)Applicable

				dollar amount

											(I)In

				generalFor purposes of

				clause (ii), the applicable dollar amount is $2,000.

											(II)ReductionIn the case of a family with annual income

				in excess of 133 percent of the applicable poverty line (as determined in

				accordance with criteria established by the Director of the Office of

				Management and Budget) but not in excess of 200 percent of such line, the

				dollar amount under clause (i) shall be ratably reduced (but not below $500)

				for each dollar of such excess. In the case of a family with annual income in

				excess of 200 percent of such line, the applicable dollar amount shall be

				zero.

											(e)Arrangements

				under which insurers contribute to HSA

								(1)In

				generalFor purposes of this

				section, health insurance shall not be treated as qualified health insurance if

				the insurer makes contributions to a health savings account of the taxpayer

				unless such insurance is provided under an arrangement described in paragraph

				(2).

								(2)Arrangements

				described

									(A)Amounts paid for

				coverage exceed monthly limitationIn the case of amounts paid under an

				arrangement for health insurance for a coverage month in excess of the amount

				in effect under subsection (b)(2)(A) for such month, an arrangement is

				described in this subparagraph if under the arrangement—

										(i)the aggregate amount contributed by the

				insurer to any health savings account of the taxpayer does not exceed 90

				percent of the excess of—

											(I)the amount paid by the taxpayer for

				qualified health insurance under such arrangement for such month, over

											(II)the amount in effect under subsection

				(b)(2)(A) for such month, and

											(ii)the amount contributed by the insurer to a

				qualified health savings account of the taxpayer, reduced by the amount of the

				excess under clause (i), does not exceed 27 percent of the amount in effect

				under subsection (b)(2)(A) for such month.

										(B)Amounts paid for

				coverage less than monthly limitationIn the case of an arrangement under which

				the amount paid for qualified health insurance for a coverage month does not

				exceed the amount in effect under subsection (b)(2)(A) for such month, an

				arrangement is described in this subparagraph if—

										(i)under the arrangement the value of the

				insured benefits (excluding overhead) exceeds 65 percent of the amount paid for

				qualified health insurance for such month, and

										(ii)the amount contributed by the insurer to a

				qualified health savings account of the taxpayer does not exceed 27 percent of

				the amount in effect under subsection (b)(2)(A) for such month.

										(3)Qualified health

				savings accountThe term

				qualified health savings account has the meaning given such term

				by section 36(c)(2).

								(f)DependentsFor purposes of this section—

								(1)Dependent

				definedThe term

				dependent has the meaning given to such term by section 152

				(determined without regard to subsections (b)(1), (b)(2), and (d)(1)(B)

				thereof).

								(2)Special rule for

				dependent child of divorced parentsAn individual who is a child to whom

				section 152(e) applies shall be treated as a dependent of the custodial parent

				for a coverage month unless the custodial and noncustodial parent provide

				otherwise.

								(3)Denial of credit

				to dependentsNo credit shall

				be allowed under this section to any individual with respect to whom a

				deduction under section 151(c) is allowable to another taxpayer for a taxable

				year beginning in the calendar year in which such individual’s taxable year

				begins.

								(g)Inflation

				adjustments

								(1)Credit and health

				insurance amountsIn the case

				of any taxable year beginning after 2006, each dollar amount referred to in

				subsections (b)(1)(B), (b)(2)(A), (d)(3)(B), and (d)(4)(C)(iii)(I) shall be

				increased by an amount equal to—

									(A)such dollar amount, multiplied by

									(B)the cost-of-living adjustment determined

				under section 213(d)(10)(B)(ii) for the calendar year in which the taxable year

				begins, determined by substituting 2005 for 1996

				in subclause (II) thereof.

									If any amount as adjusted under the

				preceding sentence is not a multiple of $10, such amount shall be rounded to

				the nearest multiple of $10.(2)Income phaseout

				amountsIn the case of any

				taxable year beginning after 2006, each dollar amount referred to in paragraph

				(3) and (4) of subsection (b) shall be increased by an amount equal to—

									(A)such dollar amount, multiplied by

									(B)the cost-of-living adjustment determined

				under section 1(f)(3) for the calendar year in which the taxable year begins,

				determined by substituting calendar year 2005 for

				calendar year 1992 in subparagraph (B) thereof.

									If any amount as adjusted under the

				preceding sentence is not a multiple of $50, such amount shall be rounded to

				the next lowest multiple of $50.(h)Special

				rules

								(1)Coordination

				with medical expense deduction and deduction for premiums for high deductible

				health plansThe amount which

				would (but for this paragraph) be taken into account by the taxpayer under

				section 213 or 224 for the taxable year shall be reduced by the credit (if any)

				allowed by this section to the taxpayer for such year.

								(2)Coordination

				with deduction for health insurance costs of self-employed

				individualsNo credit shall

				be allowable under this section for a taxable year if a deduction is allowed

				under section 162(l) for the taxable year.

								(3)Coordination

				with advance paymentRules

				similar to the rules of section 35(g)(1) shall apply to any credit to which

				this section applies.

								(4)Coordination

				with section 35If a taxpayer

				is eligible for the credit allowed under this section and section 35 for any

				month, the taxpayer shall elect which credit is to be allowed with respect to

				such month.

								(i)Expenses must be

				substantiatedA payment for

				insurance to which subsection (a) applies may be taken into account under this

				section only if the taxpayer substantiates such payment in such form as the

				Secretary may prescribe.

							(j)RegulationsThe Secretary shall prescribe such

				regulations as may be necessary to carry out the purposes of this

				section.

							.

				(b)Information

			 reporting

				(1)In

			 generalSubpart B of part III

			 of subchapter A of chapter 61 of the Internal Revenue Code of 1986 (relating to

			 information concerning transactions with other persons) is amended by inserting

			 after section 6050T the following:

					

						6050U.Returns relating

				to payments for qualified health insurance

							(a)In

				generalAny person who, in

				connection with a trade or business conducted by such person, receives payments

				during any calendar year from any individual for coverage of such individual or

				any other individual under creditable health insurance, shall make the return

				described in subsection (b) (at such time as the Secretary may by regulations

				prescribe) with respect to each individual from whom such payments were

				received.

							(b)Form and manner

				of returnsA return is

				described in this subsection if such return—

								(1)is in such form as the Secretary may

				prescribe, and

								(2)contains—

									(A)the name, address, and TIN of the

				individual from whom payments described in subsection (a) were received,

									(B)the name, address, and TIN of each

				individual who was provided by such person with coverage under creditable

				health insurance by reason of such payments and the period of such

				coverage,

									(C)the aggregate amount of payments described

				in subsection (a), and

									(D)such other information as the Secretary may

				reasonably prescribe.

									(c)Creditable

				health insuranceFor purposes

				of this section, the term creditable health insurance means

				qualified health insurance (as defined in section 36A(d)).

							(d)Statements to be

				furnished to individuals with respect to whom information is

				requiredEvery person

				required to make a return under subsection (a) shall furnish to each individual

				whose name is required under subsection (b)(2)(A) to be set forth in such

				return a written statement showing—

								(1)the name and address of the person required

				to make such return and the phone number of the information contact for such

				person,

								(2)the aggregate amount of payments described

				in subsection (a) received by the person required to make such return from the

				individual to whom the statement is required to be furnished, and

								(3)the information required under subsection

				(b)(2)(B) with respect to such payments.

								The written statement required under

				the preceding sentence shall be furnished on or before January 31 of the year

				following the calendar year for which the return under subsection (a) is

				required to be made.(e)Returns which

				would be required to be made by 2 or more personsExcept to the extent provided in

				regulations prescribed by the Secretary, in the case of any amount received by

				any person on behalf of another person, only the person first receiving such

				amount shall be required to make the return under subsection

				(a).

							.

				(2)Assessable

			 penalties

					(A)Subparagraph (B) of section 6724(d)(1) of

			 such Code (relating to definitions) is amended by redesignating clauses (xiii)

			 through (xviii) as clauses (xiv) through (xix), respectively, and by inserting

			 after clause (xii) the following:

						

							(xiii)section 6050U (relating to returns relating

				to payments for qualified health

				insurance),

							.

					(B)Paragraph (2) of section 6724(d) of such

			 Code is amended by striking or at the end of subparagraph (AA),

			 by striking the period at the end of the subparagraph (BB) and inserting

			 , or, and by adding at the end the following:

						

							(CC)section 6050U(d) (relating to returns

				relating to payments for qualified health

				insurance).

							.

					(3)Clerical

			 amendmentThe table of

			 sections for subpart B of part III of subchapter A of chapter 61 of such Code

			 is amended by inserting after the item relating to section 6050T the

			 following:

					

						

							Sec. 6050U. Returns relating to payments for qualified health

				insurance.

						

						.

				(c)Criminal penalty

			 for fraudSubchapter B of

			 chapter 75 of the Internal Revenue Code of 1986 (relating to other offenses) is

			 amended by adding at the end the following:

				

					7276.Penalties for

				offenses relating to health insurance tax creditAny person who knowingly misuses Department

				of the Treasury names, symbols, titles, or initials to convey the false

				impression of association with, or approval or endorsement by, the Department

				of the Treasury of any insurance products or health coverage in connection with

				the credit for health insurance costs under section 36A shall on conviction

				thereof be fined not more than $10,000, or imprisoned not more than 1 year, or

				both.

					.

			(d)Conforming

			 amendments

				(1)Paragraph (2) of section 1324(b) of title

			 31, United States Code, is amended by inserting before the period , or

			 from section 36A of such Code.

				(2)The table of sections for subpart C of part

			 IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended

			 by inserting after the item relating to section 36 the following new

			 item:

					

						

							Sec. 36A. Health

				insurance costs for uninsured

				individuals.

						

						.

				(3)The table of sections for subchapter B of

			 chapter 75 of such Code is amended by adding at the end the following:

					

						

							Sec. 7276. Penalties

				for offenses relating to health insurance tax

				credit.

						

						.

				(e)Effective

			 dates

				(1)In

			 generalExcept as provided in

			 paragraph (2), the amendments made by this section shall apply to taxable years

			 beginning after December 31, 2005.

				(2)PenaltiesThe amendments made by subsections (c) and

			 (d)(4) shall take effect on the date of the enactment of this Act.

				5.Advance payment of

			 credit to issuers of qualified health insurance

			(a)In

			 generalChapter 77 of the

			 Internal Revenue Code of 1986 (relating to miscellaneous provisions) is amended

			 by adding at the end the following:

				

					7529.Advance payment of

				credit for health insurance costs of eligible individualsNot later than July 1, 2007, the Secretary

				shall establish a program for making payments to providers of qualified health

				insurance (as defined in section 36A(d)) on behalf of individuals eligible for

				the credit under section 36A. Such payments shall be made on the basis of

				modified adjusted gross income of eligible individuals for the preceding

				taxable

				year.

					.

			(b)Clerical

			 amendmentThe table of

			 sections for chapter 77 of the Internal Revenue Code of 1986 is amended by

			 adding at the end the following:

				

					

						Sec. 7529. Advance

				payment of credit for health insurance costs of eligible

				individuals.

					

					.

			(c)Effective

			 dateThe amendments made by

			 this section shall take effect on July 1, 2007.

			

